








STOCK PURCHASE AGREEMENT

THIS AGREEMENT, made and entered into as of this twenty ninth day of March, 2012
by and between SINO WISH LIMITED, a Hong Kong limited liability company (the
"Company"), VIVIAN CHOI, (the "Seller") and HIPPO LACE LIMITED, a British Virgin
Islands corporation (the "Buyer").

RECITALS:

WHEREAS, Seller owns of record and beneficially all of the outstanding shares of
capital stock of the Company; and




WHEREAS, Seller desires to sell to Buyer, and Buyer desires to buy from Seller,
all of the issued and outstanding shares of common stock of the Company (the
"Shares").




NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
and upon the terms and subject to the conditions hereinafter set forth, the
parties do hereby agree as follows:




ARTICLE I TERMS OF PURCHASE AND SALE



1.1

Purchase and Sales of Shares of the Company.

On the Closing Date, Seller shall sell to Buyer, and Buyer shall purchase from
Seller, the Shares for the purchase price specified herein. At the Closing,
Seller shall deliver to Buyer certificates representing all of the Shares which
are required to be delivered or are otherwise deliverable by Seller pursuant
hereto, endorsed in blank for transfer, and Buyer shall deliver to Sellers the
Purchase Price.






1.2

The Closing. The purchase and sale of the Shares shall take place at the offices
of the Buyer at 10:00 am on March 29, 2012, or at such other place and/or other
date as the parties may mutually agree (the "Closing Date"). In no event shall
the Closing Date be later than March 31, 2012.






1.3

Purchase Price. The purchase price (the "Purchase Price") for the shares shall
be US$280,000, payable at the Closing as follows:  






(a)

A total of $191,002 shall be payable through the issuance to Seller of a total
of 2,938,492 shares of common stock of Studio II Brands, Inc., a Florida
corporation which is the parent company of the Buyer; and



(b)

A total of $88,998 shall be payable by Buyer through its agreement to assume and
pay to Seller the outstanding balance of a shareholder loan from Seller to the
Company.   The shareholder loan assumed by Buyer shall be due and payable,
without interest, in four equal quarterly installments, with payments due as of
the last day of each calendar





.

1




--------------------------------------------------------------------------------







quarter following the Closing Date hereunder, with the first such installment
due on or before June 30, 2012, and with any unpaid balance due and payable in
full on or before March 31, 2013.  The Buyer or its designees may also prepay
the shareholder loan in whole or in part at any time during the fiscal year from
April 1 2012 to March 31, 2013.

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants:

2.1 Corporate Existence of Company, Etc. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Hong Kong,
has all requisite corporate power and authority to own or lease and operate its
properties and to carry on its business as presently conducted. Attached as an
exhibit is a complete and correct copy of the Company's Certificate of
Incorporation, as amended to date, and the Company's By-Laws, as currently in
effect. This Agreement has been duly executed and delivered on behalf of the
Company and constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors' rights.

2.2 Capitalization. The authorized capital stock of the Company consists of
10,000 shares of Common Stock, $0.128 par value per share, of which One (1)
share is issued and outstanding and is owned of record and beneficially by
Seller. The outstanding Share has been duly authorized and validly issued, is
fully paid and non-assessable.  The Company does not have outstanding any
options, warrants, rights, calls, subscription, agreements, commitments or
understandings of any nature whatsoever, fixed or contingent, that directly or
indirectly (i) calls for the issuance, sale, pledge or other disposition of any
Shares or of any other capital stock of the Company or any securities
convertible into, or other rights to acquire, any such Shares or other capital
stock of the Company or (ii) obligates the Company or Seller to grant, offer or
enter into any of the foregoing.  

2.3 Title to Shares. The sale and delivery of the Shares to Buyer pursuant to
this Agreement will vest in Buyer legal and valid title to the Shares, free and
clear of all liens, security interests, adverse claims or other encumbrances of
any character whatsoever ( "Encumbrances") (other than Encumbrances created by
Buyer and restrictions on resales of the Shares under applicable securities
laws).

2.4 Authority of Seller. Seller has all requisite power and authority to execute
and deliver this Agreement and to perform her obligations hereunder. This
Agreement has been duly executed and delivered by Seller and constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.

2.5 Consents and Approvals. There is no authorization, consent order or approval
of, or notice to or filing with, any governmental authority required to be
obtained or given or waiting period required to expire as a condition to the
lawful consummation by the Seller of the sale of the Shares pursuant to this
Agreement.

2.6 Subsidiaries. The Company does not have any subsidiaries and does not own
any equity ownership interest, directly or indirectly, in any person,
corporation or other entity.

2.7 Financial Statements. Copies of the financial statements of the Company as
of March 31, 2011 and as of December 31, 2011, including the notes thereto
(collectively the "Financial Statements"), are attached as Exhibits. Except as
noted therein, the Financial Statements fairly present the financial position of
the Company and its results of operations for the period ended March 31, 2011,





2




--------------------------------------------------------------------------------







and for the nine-month period ended December 31, 2011, respectively, in
conformity with generally accepted accounting principles consistently applied
for such period.

2.8 Liabilities. Except as otherwise disclosed in the Agreement or the Financial
Statements attached hereto, the Company has no debts, obligations or liabilities
of whatever kind or nature, either direct or indirect, absolute or contingent,
matured or unmatured, except debts, obligations and liabilities that are fully
reflected in, or reserved against on, the Financial Statements.

2.9 Absence of Certain Changes or Events. Except as otherwise contemplated by
this Agreement, since December 31, 2011, there has not been (a) any damage,
destruction or casualty loss to the physical properties of the Company (whether
covered by insurance or not); (b) any material change in the business,
operations or financial condition of the Company; (c) any entry into any
transaction, commitment or agreement (including without limitation any borrowing
or capital expenditure) material to the Company; (d) any increase in the rate or
terms of compensation payable or to become payable by the Company to its
directors, officers or employees or any increase in the rate or terms of any
bonus, pension, insurance or other employee benefit plan, payment or arrangement
made to, for or with any such directors, officers or key employees; (e) any
sale, transfer or other disposition of any asset of the Company to any party,
including Sellers, except for payment of third-party obligations incurred in the
ordinary course of business in accordance with the Company's regular payment
practices; or (f) any failure by the Company to pay its accounts payable or
other obligations in the ordinary course of business consistent with past
practice.

2.10 Title to Properties. Except as otherwise disclosed in the Agreement, the
Company has good and marketable title to all of the assets and properties which
it purports to own and which are reflected in the Financial Statements, free and
clear of all Encumbrances, except for (a) liens for current taxes not yet due
and payable or for taxes the validity of which is being contested in good faith
by appropriate proceedings, and (b) encumbrances which individually or in the
aggregate do not materially and adversely affect the business, operations or
financial condition of the Company and the Subsidiaries.

2.11 Taxes.  All income, franchise, excise, sales and use tax ( "Taxes") returns
required to be filed with respect to the Company have been filed in a timely
manner (taking into account all extensions of due dates), and the Company has
paid, or has made sufficient provision for, or has set up adequate reserves for
the payment of, all Taxes shown as due on such returns.

2.12 Compliance with Laws. The Company has complied in all material respects
with all laws, statutes, rules, regulations, judgments, decrees and orders
applicable to its business.

2.13 Consents. No consent, approval or authorization of, exemption by, or filing
with, any governmental or regulatory authority is required in connection with
the execution, delivery and performance by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby.

2.14 Licenses and Permits. The Company has all governmental licenses and permits
and other governmental authorizations and approvals required for the conduct of
its businesses as presently conducted.

ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers as follows:

3.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the British Virgin Islands, and has all
requisite corporate power and authority to carry on its business as it is now
being conducted and to execute, deliver and perform this





.

3




--------------------------------------------------------------------------------







Agreement and to consummate the transactions contemplated hereby.

3.2 Corporate Power and Authority. The execution, delivery and performance by
Buyer of this Agreement and the consummation by Buyer of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Buyer. This Agreement has been duly and validly executed and
delivered by Buyer and constitutes the valid and binding obligation of Buyer,
enforceable in accordance with its terms, except to the extent that such
enforceability (i) may be limited by bankruptcy, insolvency or other similar
laws relating to creditors' rights generally, and (ii) is subject to general
principles of equity.

3.3 No Conflicts. The execution, delivery and performance by Buyer of this
Agreement and the consummation by Buyer of the transactions contemplated hereby
will not, with or without the giving of notice or the lapse of time, or both,
(i) violate any provision of law, statute, rule or regulation to which Buyer is
subject, (ii) violate any order, judgment or decree applicable to Buyer or (iii)
conflict with, or result in a breach or default under, any term or condition of
the Certificate of Incorporation or By-Laws of Buyer or any material agreement
or other instrument to which Buyer or any of its subsidiaries is a party or by
which any of them may be bound; except for violations, conflicts, breaches or
defaults which in the aggregate would not materially hinder or impair the
consummation of the transactions contemplated hereby.

3.4 Investment Intent. Buyer is acquiring the Shares solely for its own account
and not with a view to a sale or distribution thereof in violation of any
securities laws. Buyer acknowledges that it has received, or has had access to,
all information which it considers necessary or advisable to enable it to make a
decision concerning its purchase of the Shares, provided that the foregoing
shall not limit or otherwise affect the rights or remedies of Buyer hereunder
with respect to the breach of any representations, warranties, covenants or
agreements of Sellers contained herein.

3.5 Consents. Except as set forth herein, no consent, approval or authorization
of, exemption by, or filing with, any governmental or regulatory authority is
required in connection with the execution, delivery and performance by Buyer of
this Agreement or the consummation by Buyer of the transactions contemplated
hereby, excluding, however, consents, approvals, authorizations, exemptions and
filings, if any, which Seller is required to obtain or make.

3.6 Litigation. Except as set forth in the Exhibit, there is no action,
proceeding or investigation in any court or before any governmental or
regulatory authority pending or threatened in writing or, to Buyer's knowledge,
orally threatened which seeks to enjoin or obtain damages in respect of the
consummation of the transactions contemplated hereby.

ARTICLE IV CERTAIN COVENANTS OF THE PARTIES

Seller and Company, on the one hand, and Buyer, on the other hand, hereby
covenant to and agree with one another as follows:

4.1 Conduct of Business. Except as may be otherwise contemplated by this
Agreement or except as Buyer may otherwise consent to in writing (which consent
shall not be unreasonably withheld), between the date hereof and the Closing
Date:



(a)

Seller will cause the Company to operate its business only in the ordinary
course and to  maintain its properties, machinery and equipment in sufficient
operating condition and repair to enable the Company to operate its business in
the manner in which it was operated immediately prior to the date hereof; and



(b)

Seller will cause the Company not to make any change in its Certificate of
Incorporation, By-Laws or similar charter documents; (ii) make any change in its
issued or outstanding





4




--------------------------------------------------------------------------------







capital stock, or issue any warrant, option or other right to purchase shares of
its capital stock or any security convertible into shares of its capital stock
or redeem, purchase or otherwise acquire any shares of their capital stock, or
declare any dividends or make any other distribution in respect of their capital
stock; (iii) voluntarily incur or assume, whether directly or by way of
guarantee or otherwise, any material obligation or liability, except obligations
and liabilities incurred in the ordinary course of business; (iv) mortgage,
pledge or encumber any material part of its properties or assets, tangible or
intangible; (v) sell or transfer any material part of its assets, property or
rights, or cancel any material debts or claims;  or (vi) enter into any other
agreement, course of action or transaction material to the Company except in the
ordinary course of business.

4.2 Undertakings. Seller, Company, and Buyer will use their best efforts, and
will cooperate with one another, to secure all necessary consents, approvals,
authorizations and exemptions from governmental agencies and other third
parties, and to obtain the satisfaction of the conditions specified in Articles
VI and VII, as shall be required in order to enable Seller and Buyer to effect
the transactions contemplated hereby in accordance with the terms and conditions
hereof.

ARTICLE V CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer to consummate the transactions contemplated hereby
shall be subject to the satisfaction on or prior to the Closing Date of all of
the following conditions, except such conditions as Buyer may waive:

5.1 Representations, Warranties and Covenants of Seller. Seller shall have
complied in all material respects with all of its agreements and covenants
contained herein required to be complied with at or prior to the Closing Date,
and all the representations and warranties of Seller contained herein shall be
true on and as of the Closing Date with the same effect as though made on and as
of the Closing Date, except as otherwise contemplated hereby, and except to the
extent that such representations and warranties expressly make reference to a
specified date and as to such representations and warranties the same shall
continue on the Closing Date to have been true as of the specified date. Buyer
shall have received a certificate executed by or on behalf of Seller, and dated
as of the Closing Date, certifying as to the fulfillment of the conditions set
forth in this Section 5.1.

5.2 Further Action. All action (including notifications and filings) that shall
be required to be taken by Seller in order to consummate the transactions
contemplated hereby shall have been taken and all consents, approvals,
authorizations and exemptions from third parties that shall be required in order
to enable Seller to consummate the transactions contemplated hereby shall have
been duly obtained (except for such actions, consents, approvals, authorizations
and exemptions, the absence of which would not prohibit consummation of such
transactions or render such consummation illegal), and, as of the Closing Date,
the transactions contemplated hereby shall not violate any applicable law or
governmental regulation.

5.3 No Governmental or Other Proceeding. No order of any court or governmental
or regulatory authority or body which restrains or prohibits the transactions
contemplated hereby shall be in effect on the Closing Date and no suit or
investigation by any government agency to enjoin the transactions contemplated
hereby or seek damages or other relief as a result thereof shall be pending or
threatened as of the Closing Date.

5.4 Delivery of Shares. Buyer shall have received certificates representing the
Shares.

5.5 Resignations. Buyer shall have received the resignations of all the officers
and directors of the





.

5




--------------------------------------------------------------------------------







Company.

ARTICLE VI CONDITIONS TO SELLER'S OBLIGATIONS

The obligations of Seller to consummate the transactions contemplated hereby
shall be subject to the satisfaction on or prior to the Closing Date of all of
the following conditions, except such conditions as Seller may waive:

6.1 Representations, Warranties and Covenants of Buyer. Buyer shall have
complied in all material respects with all of its agreements and covenants
contained herein required to be complied with at or prior to the Closing Date,
and all of the representations and warranties of Buyer contained herein shall be
true in all material respects on and as of the Closing Date with the same effect
as though made on and as of the Closing Date, except as otherwise contemplated
hereby, and except to the extent that such representations and warranties
expressly make reference to a specified date and as to such representations and
warranties the same shall continue on the Closing Date to have been true as of
the specified date. Sellers shall have received a certificate of Buyer, dated as
of the Closing Date and signed by an officer of Buyer, certifying as to the
fulfillment of the condition set forth in this Section 6.1.

6.2 Further Action. All action (including notifications and filings) that shall
be required to be taken by Buyer in order to consummate the transactions
contemplated hereby shall have been taken and all consents, approvals,
authorizations and exemptions from third parties that shall be required in order
to enable Seller to consummate the transactions contemplated hereby shall have
been duly obtained (except for such actions, consents, approvals, authorizations
and exemptions, the absence of which would not prohibit consummation of such
transactions or render such consummation illegal), and, as of the Closing Date,
the transactions contemplated hereby shall not violate any applicable law or
governmental regulation.

6.3 No Governmental or Other Proceeding. No order of any court or governmental
or regulatory authority or body which restrains or prohibits the transactions
contemplated hereby shall be in effect on the Closing Date and no suit or
investigation by any government agency to enjoin the transactions contemplated
hereby or seek damages or other relief as a result thereof shall be pending or
threatened in writing as of the Closing Date.




ARTICLE VII SURVIVAL AND INDEMNIFICATION

7.1 Survival. The representations, warranties, covenants and agreements
contained herein to be performed or complied with after the Closing shall
survive without limitation as to time, unless the covenant or agreement
specifies a term, in which case such covenant or agreement shall survive until
the expiration of such specified term. A claim for indemnification by a party
against the other under this Article VII for inaccuracy in a representation or
warranty or breach of any covenants and agreements contained herein must be
asserted in writing and in accordance with Section 7.3 prior to the expiration
of the applicable time period referenced above, following which the same shall
be barred for all purposes. If written notice of a claim for indemnification is
given in accordance with Section 7.3 prior to the expiration of the applicable
time period referenced above, then the representation, warranty, covenant, or
agreement applicable to such claim shall survive until, but only for purposes
of, resolution of such claim.

7.2 Indemnification. Subject to the provisions of Section 7.1, from and after
the Closing, the Seller, the Buyer, and the Company, jointly and severally shall
indemnify and hold harmless the





6




--------------------------------------------------------------------------------







other (the party seeking indemnification being referred to as the "Indemnified
Party") from and against any and all claims, losses, liabilities and damages,
including, without limitation, amounts paid in settlement, reasonable costs of
investigation and reasonable fees and disbursements of counsel, arising out of
or resulting from the inaccuracy of any representation or warranty, or the
breach of any covenant or agreement, contained herein or in any instrument or
certificate delivered pursuant hereto, by the party against whom indemnification
is sought (the "Indemnifying Party").

7.3 Notice of Claim. The Indemnified Party shall promptly notify the
Indemnifying Party in writing of any claim for indemnification, specifying in
detail the basis of such claim, the facts pertaining thereto and, if known, the
amount, or an estimate of the amount, of the liability arising therefrom. The
Indemnified Party shall provide to the Indemnifying Party as promptly as
practicable thereafter all information and documentation necessary to support
and verify the claim asserted and the Indemnifying Party shall be given
reasonable access to all books and records in the possession or control of the
Indemnified Party or any of its affiliates which the Indemnifying Party
reasonably determines to be related to such claim.

7.4 Defense. If the facts giving rise to a right to indemnification arise out of
the claim of any third party, or if there is any claim against a third party,
the Indemnifying Party may assume the defense or the prosecution thereof,
including the employment of counsel, at its cost and expense. The Indemnified
Party shall have the right to employ counsel separate from counsel employed by
the Indemnifying Party in any such action and to participate therein, but the
fees and expenses of such counsel employed by the Indemnified Party shall be at
its expense. The Indemnifying Party shall not be liable for any settlement of
any such claim effected without its prior written consent which consent shall
not be unreasonably withheld. Whether or not the Indemnifying Party does choose
to so defend or prosecute such claim, all the parties hereto shall cooperate in
the defense or prosecution thereof and shall furnish such records, information
and testimony, and attend at such conferences, discovery proceedings, hearings,
trials and appeals, as may be reasonably requested in connection therewith. The
Indemnifing Party shall be subrogated to all rights and remedies of the
Indemnified Party to the extent of any indemnifications provided hereunder.

ARTICLE VIII TERMINATION PRIOR TO CLOSING

8.1 Termination of Agreement. This Agreement may be terminated at any time prior
to the Closing:



(i)

By the mutual written consent of Buyer and the Seller; or



(ii)

By the Buyer in writing if the Closing shall not have occurred on or before
March 31, 2012, or such other date to which the Agreement has been extended
pursuant to Section 1.2;



(iii)

By either party, against the other, if one or the other, as the case may be,
shall (x) fail to perform in any material respect its agreements contained
herein required to be performed prior to the Closing Date, or (y) materially
breach any of its representations, warranties, covenants or agreements contained
herein, which failure or breach is not cured within (five) days after the party
seeking to terminate has notified the other party of its intent to terminate
this Agreement pursuant to this clause.

8.2 Termination of Obligations. Termination of this Agreement pursuant to this
Article VIII shall terminate all obligations of the parties hereunder; provided,
however, that termination pursuant to clause (ii) and (iii) of Section 8.1 shall
not relieve the defaulting or breaching party from any liability to the other
party hereto resulting from its willful breach of this Agreement.





.

7




--------------------------------------------------------------------------------







ARTICLE IX MISCELLANEOUS

9.1 Entire Agreement. This Agreement constitutes the sole understanding of the
parties with respect to the subject matter hereof. No amendment, modification or
alteration of the terms or provisions of this Agreement shall be binding unless
the same shall be in writing and duly executed by the parties hereto.

9.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors of the
parties hereto; provided, however, that this Agreement may not be assigned by
any party without the prior written consent of the other party hereto, except
that the Buyer may, at its election and without the prior written consent of
Sellers, assign this Agreement to any affiliate of Buyer so long as the
representations and warranties of Buyer made herein are equally true of such
assignee. If this Agreement is assigned with such consent or pursuant to such
exceptions, the terms and conditions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their respective assigns;
provided, however, that no assignment of this Agreement or any of the rights or
obligations hereof shall relieve any party of its obligations under this
Agreement. With the exception of the parties to this Agreement, there shall
exist no right of any person to claim a beneficial interest in this Agreement or
any rights occurring by virtue of this Agreement.

9.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

9.4 Headings. The headings of the Sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

9.5 No Waiver. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto, will be deemed to constitute
a waiver by the party taking any action of compliance with any representation,
warranty or agreement contained herein. The waiver by any party hereto of any
condition or of a breach of any other provision of this Agreement will not
operate or be construed as a waiver of any other condition or subsequent breach.
The waiver by any party of any of the conditions precedent to its obligations
under the Agreement will not preclude it from seeking redress for breach of this
Agreement other than with respect to the condition so waived.

9.6 Expenses. Seller and Buyer shall each pay all costs and expenses incurred by
them or on their own behalf in connection with this Agreement and the
transactions contemplated hereby, including, without limiting the generality of
the foregoing, fees and expenses of its own financial consultants, accountants
and counsel.

9.7 Notices. Any notice, request, instruction or other document (each, a
"notice") to be given hereunder by any party hereto to any other party hereto
shall be in writing and delivered personally or sent by registered or certified
mail, postage prepaid,




















8




--------------------------------------------------------------------------------









if to the Company to:

Shop 208-209, 2/F, Tai Yau Plaza

181 Johnston Road, Wanchai, Hong Kong







if to Seller to:

Flat B, 17/F, Tower 8

Pacific Palisades Phase 1

1 Braemar Hill Road, North Point

Hong Kong




If to Buyer to:

Portcullis TrustNet Chambers

P.O. Box 3444, Road Town

Tortola, British Virgin Islands

 

 

 

9.8 Further Assurances. From and after the Closing Date, each party, at the
request of the other party and at the requesting party's expense, will each take
all such action and deliver all such documents as shall be reasonably necessary
or appropriate to confirm and vest title to the Shares in Buyer and otherwise
enable Buyer and Seller to enjoy the respective benefits contemplated by this
Agreement.

9.9 Governing Law. The validity, performance and enforcement of this Agreement
and any agreement entered into pursuant hereto, unless expressly provided to the
contrary, will be governed by the Laws of Hong Kong, without giving effect to
the principles of conflicts of law thereof.

9.10 Specific Performance. Buyer on the one hand, and Seller, on the other hand,
each acknowledge that the other will be irreparably harmed and that there will
be no adequate remedy at law in the event of a violation by it of any of its
covenants or agreements which are contained in this Agreement. It is accordingly
agreed that, in addition to any other remedies which may be available upon the
breach of such covenants and agreements, Seller or Buyer, as the case may be,
shall have the right to obtain injunctive relief to restrain any breach or
threatened breach of, or otherwise to obtain specific performance of, the
other's covenants or agreements contained in this Agreement.








.

9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.




COMPANY:

SINO WISH LIMITED







By:  /s/ Jacou Koon                

Jacou Koon, COO




BUYER:

HIPPO LACE LIMITED












By:

     /s/ Cheung Ming                       

     Cheung Ming, Director




SELLER:







     /s/ Vivian Choi                 

Vivian Choi








10


